On a motion by defendants for a bill of particulars of the plaintiffs’ complaint, in part the motion was granted and in part denied. Order modified by requiring the plaintiffs to serve particulars as to numbers 2, 3 and 5 in the notice of motion dated June 19, 1936, in addition to those allowed; and as so modified the order, in so far as an appeal is taken therefrom, is affirmed, with ten dollars costs and disbursements to appellants. The particulars shall be served within ten days from the entry of the order hereon. Lazansky, P. J., Hagarty, Davis, Johnston and Adel, JJ., concur.